DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Domnick et al. (US 2008/0318012).
Considering claim 16, Domnick teaches platelike color effect pigments (abstract).  The pigment comprises a reflector core optionally of Cr, Ni, etc. and alloys thereof (Paragraphs 30 and 39), a spacer layer optionally of a dielectric material comprising titanium nitride, etc. (Paragraphs 32 and 41), a semitransparent absorber layer (Paragraph 33), and one or more protective layers dielectric materials optional of metal oxides, etc. (Paragraphs 38 and 54).  
Domnick does not expressly teach where the multilayered pigment reflects a narrow band of visible light that is less than 30˚ measured in Lab color space when exposed to broadband electromagnetic radiation as claimed.  However, Domnick teaches a substantially identical multilayered film comprised of substantially identical materials as those which applicant claims and discloses as forming the instantly claimed multilayer thin film in Paragraphs 60-63 of the originally filed specification.  As such, one would reasonably expect the film of Domnick to possess the claimed reflection as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.  
While not expressly teaching a singular example of the claimed multilayered film this would have been obvious to one of ordinary skill in the art in view of the teachings of Domnick as this is considered a conventionally known combination of core, spacer, semitransparent absorber, and protective layers conventionally known to form pigment materials and one would have had a reasonable expectation of success.
Considering claim 17, Domnick teaches where one or more protective layers are utilized (i.e. renders obvious the use of plural layers) (Paragraphs 38) and Figure 2 depicts where this encapsulates the core.
Considering claim 20, Domnick teaches where the pigments may be used in paints, plastics, and coatings (Paragraph 67).

Allowable Subject Matter
Claims 1-15 are allowed.
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The closest prior art to the instant claims is the of Domnick as outlined above.  However, Domnick does not teach or suggest the claimed skin depth of the core material combined with the other features of the independent claims nor does Domnick recognize the dependency of the skin depth to the core material itself or recognize where the skin depth should be controlled for any particular reason.  Figure 4 of applicant’s originally filed specification indicates that the skin depth of the core is not predictable to one of ordinary skill in the art.  Accordingly, these features would not have been obvious to one of ordinary skill in the art.
Other art to be made of record is that of Bujard (US 2006/0099420) who teaches multilayered pigments, but does not teach or suggest the combinations of layers and optical features as that which is claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784